Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "axis d, the axis d passing through the free ends of said arms" in claim 6, line 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  the recitation "the free end" (line 8) should be replaced by -- the free ends --.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the recitation "each comprise" (line 3) should be replaced by -- each comprises --.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 - 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "axis d" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 7 - 9, the recitations "it comprises" have rendered the claims indefinite because the use of the term "it" is narrative and makes it unclear which feature is further defined in the claims. For purpose of examination, it is assumed that "the clasp" is further defined in the claims. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 4 and 6 - 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 3094873 (hereinafter '873).
Regarding Claim 1, '873 discloses a clasp [for a wristlet], comprising at least one set of four arms 1, 2, 3, 4 and 5 hinged with respect to each other (figures 9 and 10) so that the clasp can pass from a first position (figures 9 - 12), referred to as the deployed position, wherein the arms (1 - 5) are oriented radially towards the outside of the wristlet (figure 10), to a second position (figure 13), referred to as the closed position, wherein the arms are folded against each other [so as to be placed under the wristlet, said set of four hinged arms (1 - 4) comprising two compasses 8 formed by two arms joined by a hinge (at the compasses 8), the free end of the arms being mounted pivotally (at axis 9), on a first 16 and on a second part 18 of the wristlet (bracelet)].
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the clasp, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the clasp disclosed by '873, is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 2, '873 discloses the clasp according to claim 1, wherein said hinge of the compasses (8) has a pivot axis perpendicular to the plane (along the thickness) formed by the wristlet (bracelet).
Regarding Claim 3, '873 discloses the clasp according to claim 1, wherein at least two free ends of the arms (1), mounted facing each other on one of the parts (16, 18) of the wristlet, each comprise meshing means (pin or pinion) so that the pairs of arms (1) pass from the first to the second position simultaneously.
Regarding Claim 4, '873 discloses the clasp according to claim 3, wherein the free ends of the arms (1, 5) are mounted so as to pivot on a loop (to form the bracelet), said meshing means (8) being mounted between said loop and the free ends of the arms (see figure 10).
Regarding Claim 6, as best understood, '873 discloses the clasp according to claim 1, wherein the compasses (8) are disposed symmetrically in accordance with an axial symmetry of axis d (along the length of the bracelet), the axis d passing through the free ends of said arms (1 - 5).
Regarding Claim 7, as best understood, '873 discloses the clasp according to claim 1, wherein it comprises means 8 for holding said free ends of the arms (1, 5), said holding means (8) being mounted removably on said first part (16) and said second part (18).
Regarding Claim 8, as best understood, '873 discloses the clasp according to claim 1, wherein it comprises means 26, 27 for locking in the closed position.
Regarding Claim 9, as best understood, '873 discloses the clasp according to claim 1, wherein it comprises two sets of four arms 1 - 4 hinged with respect to each other, said two sets being connected and hinged together via an intermediate element 8.
Regarding Claim 10, '873 discloses a watch wristlet (for use in connection with watches) comprising a wristlet (having parts 16, 18) provided with a clasp according to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over FR 3094873.
Regarding Claim 11, '873 discloses a clasp according to claim 1 except for a belt loop comprising said clasp. However, a belt loop is well known in the art of watch strap fasteners. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the clasp of '873 to further include a belt loop on the wristlet in order to secure the locking means (26, 27) by blocking the projection (17) from inadvertently opening. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/Robert Sandy/           Primary Examiner, Art Unit 3677